 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MIGUEL ADOLFO BUSTAMANTE,                         No. 2:18-CV-0057-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    M.E. SPEARMAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Defendants’ unopposed motion to compel. See

19   ECF No. 33.

20                  On September 11, 2020, Defendants served on Plaintiff requests for admissions,

21   requests for production of documents, and interrogatories. See ECF No. 33, pgs. 7-19 (Exhibit A

22   to Mark declaration). To date, Plaintiff has not served responses to these discovery requests. See

23   ECF No. 33, pg. 5 (Mark declaration). Good cause appearing therefor, Defendants’ unopposed

24   motion to compel is granted. Plaintiff shall serve written responses to Defendants’ discovery

25   requests and produce responsive documents within 30 days of the date of this order. Plaintiff is

26   ///

27   ///

28   ///
                                                        1
 1   cautioned that failure to comply may result in the imposition of sanctions, including terminating

 2   sanctions.

 3                  IT IS SO ORDERED.

 4

 5   Dated: April 30, 2021
                                                          ____________________________________
 6                                                        DENNIS M. COTA
 7                                                        UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
